Citation Nr: 1003133	
Decision Date: 01/21/10    Archive Date: 02/01/10

DOCKET NO.  97-16 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for left knee 
osteoarthritis.  

2.  Entitlement to an increased initial rating for lumbar 
paravertebral myositis (LPM), evaluated as 20 percent 
disabling prior to October 25, 2004.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel




INTRODUCTION

The Veteran had active military service from March 1967 to 
February 1969 and served in the United States Army National 
Guard of Puerto Rico from August 1987 to February 2003, 
during which he had active duty from January 1991 to July 
1991 and, apparently, from January 2002 to October 2002.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico. The Veteran's appeal was 
subsequently transferred to the VA RO in Newark, New Jersey, 
that currently has jurisdiction over his appeal.

During the pendency of his appeal, the Veteran has testified 
during three personal hearings at the RO: in July 1997, July 
1999, and in April 2005.  In September 2003 he requested to 
testify at both a RO hearing and a video conference hearing 
with a Veterans Law Judge (a Board hearing) and, in March 
2005 written statements, the Veteran said he wanted to 
testify at a Board hearing at the RO, but then said he wanted 
to testify at a hearing at the RO, that was conducted the 
next month.  In an October 2006 letter, the Board asked the 
Veteran to clarify his hearing request and return the 
enclosed form specifically indicating his hearing preference.  
The Veteran returned the form signed, but without indicating 
a hearing preference.  He enclosed a lengthy written 
statement that did not indicate he wished to testify during a 
Board hearing.  As such, the Board is of the opinion that all 
due process requirements were met regarding the Veteran's 
hearing preference.

In a January 2007 decision, the Board denied entitlement to 
service connection for joint and bone pain as well as an 
increased initial rating for the Veteran's LPM.  The Board 
additionally notes that the same decision remanded 
adjudication of the Veteran's claim for an increased rating 
for LPM from October 25, 2004 to the Agency of Orginal 
Jurisdiction.  The Veteran appealed the Board's decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  In a December 2008 decision, the Court remanded the 
matters to the Board for action consistent with the Court's 
orders.  The Board notes that the Veteran's claim concerning 
his left knee has been recharacterized above in order to 
maintain consistency with the December 2008 Court decision 
which was specific as to the issues on the title page.


FINDING OF FACT

1.  The Veteran's left knee osteoarthritis more likely than 
not is related to an event of active service during April 
2002.

2.  For the period prior to October 25, 2004, the objective 
and probative medical evidence of record reflects that the 
Veteran's service-connected LPM was manifested by flare ups 
on motion, symptoms such as pain, weakness, stiffness, and 
limited motion, including forward flexion limited to 45 
degrees, extension to 13 degrees, and left/right rotation to 
45 degrees, but not symptoms approximating severe lumbosacral 
strain, severe limitation of motion, severe intervertebral 
disc disease, or ankylosis, nor does he experience 
incapacitating episodes totaling four to six weeks yearly.


CONCLUSION OF LAW

1.  With resolution of reasonable doubt in the appellant's 
favor, the left knee osteoarthritis was incurred in active 
service during April 2002.  38 U.S.C.A. §§ 1110, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303 (2009).

2.  The schedular criteria for an initial rating in excess of 
20 percent prior to October 25, 2004 for the Veteran's 
service-connected LPM are not met. 38 U.S.C.A. §§ 1155, 5103-
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
4.27, 4.71a, DC 5299-5292 (2002), effective prior to 
September 23, 2002; 38 C.F.R. § 3.102, 3,159, 4.71a, DC 5293 
(2003), effective September 23, 2002; 68 Fed. Reg. 51,454, 
51,456-57 (Aug. 27, 2003), 38 C.F.R. § 3.102, 3.159, 4.71a, 
DC 5237 (2009), effective September 26, 2003.


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

VCAA notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, the VCAA notice requirements may be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 
121. 

The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of 
VCAA notice is harmless if the errors are not prejudicial to 
the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule).

In this case, in August 2001, September 2003, and August 2005 
letters, the RO provided notice to the Veteran regarding what 
information and evidence is needed to substantiate a claim 
for an increased rating, as well as what information and 
evidence must be submitted by the Veteran and what 
information and evidence will be obtained by VA.  

In Dingess, the Court held that in cases in which service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service 
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Dingess, 19 Vet. App. 
at 490-91; see also 38 C.F.R. § 3.159(b)(3)(i), 73 Fed. Reg. 
23353-56 (April 30, 2008).  Thus, because the notice that was 
provided before service connection was granted was legally 
sufficient, VA's duty to notify in this case has been 
satisfied.  See generally Turk v. Peake, 21 Vet. App. 565 
(2008) (where a party appeals from an original assignment of 
a disability rating, the claim is classified as an original 
claim, rather than as one for an increased rating); see also 
Shipwash v. Brown, 8 Vet. App. 218, 225 (1995); Fenderson v. 
West, 12 Vet. App. 119 (1999) (establishing that initial 
appeals of a disability rating for a service-connected 
disability fall under the category of "original claims"); 
Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
Veteran's service treatment records, and post service 
treatment records and examination reports.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate his claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
are additional relevant records to obtain and there is no 
additional notice that should be provided.  As such, there is 
no indication that there is any prejudice to the Veteran by 
the order of the events in this case.  See Overton v. 
Nicholson, 20 Vet. App. 427, 437 (2006); Pelegrini, 18 Vet. 
App. 112; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Moreover, as the Board concludes below that the preponderance 
of the evidence is against the claims, any question as to an 
appropriate disability rating or effective date to be 
assigned is rendered moot.  Any error in the sequence of 
events or content of the notice is not shown to have affected 
the essential fairness of the adjudication or to cause injury 
to the Veteran.  Thus, any such error is harmless and does 
not prohibit consideration of these matters on the merits.  
See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

Concerning the Veteran's claim for service connection, the 
Board finds that the RO has substantially satisfied the 
duties to notify and assist, as required by the VCAA.  To the 
extent that there may be any deficiency of notice or 
assistance, there is no prejudice to the Veteran in 
proceeding with this issue given the fully favorable nature 
of the Board's decision.  

II.  Analysis

Service Connection Claim

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2009).  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested 
during service either has not been established or might 
reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and arthritis becomes 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2009).  

Unless specifically provided otherwise in the statute, the 
effective date of an award based on an original claim for 
compensation benefits shall be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2009).  
The effective date of an award of disability compensation 
shall be the day following separation from service or the 
date entitlement arose if the claim is received within one 
year of separation, otherwise the date of claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b) 
(West 2002); 38 C.F.R. § 3.400(b)(2) (2009).

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on the behalf of the Veteran be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the claim and what 
the evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The Veteran, through his representative, submitted a recent 
opinion from a physician who specializes in orthopedics 
indicating that the Veteran's left knee osteoarthritis is the 
result of an April 23, 2002 in-service accident during which 
the Veteran fell down stairs.  The physician references the 
Veteran's service treatment records indicating he obtained 
medical treatment for his injury on that date as well as six 
days later.  The physician additionally notes that there is 
no evidence of an injury or diagnosis concerning the 
Veteran's left knee which pre-existed this date.

A December 2003 VA x-ray record indicates that the Veteran 
was diagnosed with mild degenerative joint disease of the 
left knee and mild left knee joint effusion.

The Board additionally notes that an October 2004 VA 
examination indicated the Veteran had left knee 
osteoarthritis; although the opinion of that examiner was 
that the osteoarthritis was due to a work related injury at a 
Plant Nursery.  There is no indication of why the examiner 
thought that the Veteran had a work related injury as there 
was no record of such in the Veteran's claims file.

The Veteran has additionally submitted a January 2009 letter 
from his former employer, indicating that the Veteran did not 
file for any work related injuries while he worked there 
during 2003.

To summarize, the evidence is in balance that the Veteran's 
left knee arthritis results from an April 2002 in-service 
injury.  As such, resolving reasonable doubt in his favor, 
service connection for arthritis of the left knee is 
warranted.  

Increased Rating Claim

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2009).  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  

Other applicable, general policy considerations are: 
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2 (2008); 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3 (2009); 
where there is a question as to which of two evaluations 
apply, assigning a higher of the two where the disability 
picture more nearly approximates the criteria for the next 
higher rating, 38 C.F.R. § 4.7 (2009); and, evaluating 
functional impairment on the basis of lack of usefulness, and 
the effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10 (2009).  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 
55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the claimant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability.  Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as 'staged' ratings.  See also Hart 
v. Mansfield, 21 Vet. App. 505 (2007). 

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. § 
4.40 (2009).  Inquiry must also be made as to weakened 
movement, excess fatigability, incoordination, and reduction 
of normal excursion of movements, including pain on movement.  
38 C.F.R. § 4.45 (2009)  The intent of the schedule is to 
recognize painful motion with joint or pathology as 
productive of disability and to recognize actually painful, 
unstable, or malaligned joints, due to healed injury, as 
entitled to at least the minimum compensable rating for the 
joint.  38 C.F.R. § 4.59 (2009).

The Board recognizes that the Court, in DeLuca v. Brown, 8 
Vet. App. 202 (1995) held that, where evaluation is based on 
limitation of motion, the question of whether pain and 
functional loss are additionally disabling must be 
considered.  38 C.F.R. §§ 4.40, 4.45.  The provisions 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination, and/or impaired ability to execute skilled 
movement smoothly, and pain on movement, swelling, deformity, 
or atrophy of disuse.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight-bearing are also related considerations.  Id.  Within 
this context, a finding of functional loss due to pain must 
be supported by adequate pathology and evidenced by the 
visible behavior of the claimant.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).

The Board notes, however, that the Court has held that 
section 4.40 does not require a separate rating for pain but 
rather provides guidance for determining ratings under other 
diagnostic codes assessing musculoskeletal function.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997).

Except as otherwise provided in the Rating Schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, unless the conditions 
constitute the same disability or the same manifestation.  38 
C.F.R. § 4.14 (2009); see Esteban v. Brown, 6 Vet. App. 259 
(1994).  The critical inquiry in making such a determination 
is whether any of the symptomatology is duplicative or 
overlapping; the appellant is entitled to a combined rating 
where the symptomatology is distinct and separate.  Esteban 
v. Brown, 6 Vet. App. at 262.

During the pendency of the Veteran's claim and appeal, the 
rating criteria for evaluating intervertebral disc syndrome 
were amended.  See 38 C.F.R. § 4.71a, DC 5293 (2005), 
effective September 23, 2002.  See 67 Fed. Reg. 54,345-49 
(Aug. 22, 2002).  In 2003, further amendments were made for 
evaluating disabilities of the spine.  See 68 Fed. Reg. 
51,454-58 (Aug. 27, 2003) (codified at 38 C.F.R. § 4.71a, DCs 
5235 to 5243 (2006)).  An omission was then corrected by 
reinserting two missing notes.  See 69 Fed. Reg. 32,449 (June 
10, 2004).  The latter amendment and subsequent correction 
were made effective from September 26, 2003.

Where a law or regulation (particularly those pertaining to 
the Rating Schedule) changes after a claim has been filed, 
but before the administrative and/or appeal process has been 
concluded, both the old and new versions must be considered.  
See VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 
(Apr. 10, 2000). The effective date rule established by 38 
U.S.C.A. § 5110(g) (West 2002), however, prohibits the 
application of any liberalizing rule to a claim prior to the 
effective date of such law or regulation.  The Veteran does 
get the benefit of having both the old regulation and the new 
regulation considered for the period before and after the 
change was made.  See Rhodan v. West, 12 Vet. App. 55 (1998) 
(VA may not apply revised schedular criteria to a claim prior 
to the effective date of the pertinent amended regulations).

Accordingly, the Board will review the disability rating 
under the old and new criteria.  The RO evaluated the 
Veteran's claim under the old regulations in making its 
rating decisions dated in November 1996 and August 2000.  The 
May 1997 SOC evaluated the Veteran's claim using the old 
regulations.  In January 2005, the RO issued an SSOC that 
evaluated the Veteran's claim using the new regulations 
effective from September 26, 2003.  The Veteran was afforded 
an opportunity to comment on the RO's action.  Accordingly, 
there is no prejudice to the Veteran in our proceeding under 
Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993).

Under 38 C.F.R. § 4.71a, DC 5021 (2009), myositis will be 
rated on limitation of the affected parts, as degenerative 
arthritis. Under Diagnostic Code 5003, degenerative arthritis 
(hypertrophic or osteoarthritis), established by X- ray 
findings, is rated on the basis of the limitation of motion 
under the appropriate diagnostic code for the specific joint 
or joints involved.  38 C.F.R. § 4.71a, DC 5003 (2009).

The Board notes that the RO rated the Veteran's service-
connected back disability under DC 5292 that evaluated 
limitation of motion of the spine and assigned a 20 percent 
evaluation.  Under the old criteria, under DC 5292, 
limitation of motion in the lumbar spine was assigned a 40 
percent rating when severe, and a 20 percent rating when 
moderate.  38 C.F.R. § 4.71a, DC 5292 (2002), effective prior 
to September 26, 2003.

Normal range of motion of the cervical spine is flexion- 
extension from 0 to 45 degrees, lateral flexion from 0 to 45 
degrees and rotation from 0 to 80 degrees. 38 C.F.R. §4.71a, 
Plate V (2009).

Normal range of motion of the thoracolumbar spine is flexion-
extension from 0 to 90 degrees and 0 to 30 degrees; lateral 
flexion from 0 to 30 degrees and rotation from 0 to 30 
degrees.  Id.

Under the old regulations, effective prior to September 2003, 
under DC 5295, a 20 percent rating was warranted for 
lumbosacral strain where there was muscle spasm on extreme 
forward bending and unilateral loss of lateral spine motion 
in a standing position.  38 C.F.R. § 4.71a, DC 5295 (2002), 
effective prior to September 26, 2003.  A 40 percent 
evaluation required severe lumbosacral strain manifested by 
listing of the whole spine to the opposite side, a positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of the joint space, or 
some of the above with abnormal mobility on forced motion.  
Id.

Under the old regulations for DC 5293, in effect before 
September 23, 2002, a 20 percent evaluation was warranted for 
intervertebral disc syndrome if the disability was moderate 
with recurring attacks.  38 C.F.R. § 4.71a, DC 5293 (2002), 
effective prior to September 23, 2002.  A 40 percent 
evaluation was assigned if it was severe with recurring 
attacks with intermittent relief.  Id.  An evaluation of 60 
percent was warranted when the disability was pronounced, 
with persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to the site of the diseased disc, with little intermittent 
relief.  Id.

Under the current rating criteria, that became effective on 
September 26, 2003, a general rating formula was instituted 
for evaluating diseases and injuries of the spine.  See 68 
Fed. Reg. 51,454-51,458 (Aug. 27, 2003); 69 Fed. Reg. 32,449, 
32,450) (June 10, 2004) (codified at 38 C.F.R. § 4.71a, DCs 
5235 to 5343 (2005)). Under the revised criteria, lumbosacral 
or cervical strain is evaluated under DC 5237.

Under the current regulations, a 100 percent evaluation is 
appropriate for unfavorable ankylosis of the entire spine; a 
50 percent evaluation is appropriate for unfavorable 
ankylosis of the entire thoracolumbar spine; a 40 percent 
evaluation for favorable ankylosis of the entire 
thoracolumbar spine or forward flexion of the thoracolumbar 
spine of 30 degrees or less.  Id.  A 20 percent evaluation is 
appropriate where there is forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  Id.  These evaluations are 
for application with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease. 
Id. (This clearly implies that the factors for consideration 
under the holding in DeLuca v. Brown are now contemplated in 
the rating assigned under the general rating formula.)

Any associated objective neurologic abnormalities, including, 
but not limited to, bowel or bladder impairment, are 
separately evaluated under an appropriate diagnostic code.  
Id., Note (1).  However, there is no showing that the Veteran 
objectively manifested neurologic symptoms as a consequence 
of his service-connected lumbar spine disorder prior to 
October 25, 2004.  Nor is there medical evidence of record to 
reflect that he had forward flexion of the thoracolumbar 
spine to 30 degrees or less or favorable ankylosis of the 
entire thoracolumbar spine to warrant a 40 percent evaluation 
under the regulations currently in effect. Ankylosis, whether 
favorable or unfavorable, involves fixation of the spine.  
Id. at 51,457, Note (5).  Ankylosis has been defined as 
immobility and consolidation of a joint due to disease, 
injury, or surgical procedure.  See Lewis v. Derwinski, 3 
Vet. App. 259 (1992); Dorland's Illustrated Medical 
Dictionary 86 (28th ed. 1994).

Under the old regulations, effective prior to September 26, 
2003, DC 5289 provides that a 40 percent rating will be 
assigned for ankylosis of the lumbar spine at a favorable 
angle, and a 50 percent rating assigned for ankylosis at an 
unfavorable angle.  38 C.F.R. § 4.71a, DC 5289 (2002).

Under the revised regulations, intervertebral disc syndrome 
is evaluated (preoperatively or postoperatively) either on 
the total duration of incapacitating episodes over the past 
12 months, or by combining under section 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  However, the total medical evidence of record is 
entirely negative for any reference to a current diagnosis of 
intervertebral disc syndrome.  These evaluations are for 
application with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease.  Id.  See 
DeLuca v. Brown, supra.

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection for LPM was granted by the RO in a 
November 1996 rating decision that awarded a 10 percent 
disability rating under DC 5299-5292.  The RO reached that 
determination, in large measure, upon review of National 
Guard service medical records that showed that while on 
inactive duty for training in January 1996, the Veteran fell 
and injured his back.  He complained of back pain in February 
1996 and, in March 1996, was diagnosed with low back strain.

Post service, an October 1996 VA orthopedic examination 
report reflects the Veteran's complaints of low back pain, 
with forward bending that worsened on bending forward. He 
described cramps in both calves and swelling.  On 
examination, there were no postural abnormalities of the back 
and no fixed deformities.  There was evidence of mild 
lumbosacral paravertebral muscle spasm. Range of motion of 
the lumbar spine was forward flexion to 80 degrees, backward 
extension to 25 degrees, right and left lateral flexion to 35 
degrees, right rotation to 35 degrees, and left rotation to 
30 degrees.  There was objective evidence of pain on motion 
on forward flexion and backward extension of the lumbar 
spine.  There was no muscle atrophy of the legs.  The Veteran 
had a negative straight leg raising, bilaterally with normal 
muscle strength.  The diagnosis was lumbar paravertebral 
myositis.

A February 1997 VA radiology report of a magnetic resonance 
image (MRI) of the Veteran's cervical spine includes an 
impression of degenerative changes of the cervical spine, 
suspected cervical muscle spasm and posterior right 
paracentral disk protrusion at C6-C6 level.

A January 1999 private radiology report of an x-ray of the 
Veteran's lumbar spine reflects mild spondylosis and rotation 
of the spine to the right and a need to rule out muscle 
spasm.

VA outpatient records indicate that the Veteran was seen in 
March 1997 with complaints of low back pain.  He was observed 
to be ambulating normally.  His lumbosacral spine was tender 
with spasms.  Straight leg raising was to 90 degrees and 
there was no neural deficit.

During his July 1997 personal hearing, the Veteran indicated 
he was currently under therapy at the VA outpatient clinic.

VA medical records, dated from August 1997 to September 1999, 
reflect the Veteran's treatment for low back pain that 
included physical therapy.

During his July 1999 personal hearing at the RO, the 
Veteran's representative argued that the Veteran's service-
connected back disability warranted a 50 percent evaluation, 
with a separate evaluation for back pain and limitation of 
motion.  The Veteran complained of back pain that made him 
unable to sit up straight or recline in the back of a seat.  
His back disability was treated with physical therapy and 
prescribed medications.

In July 1999, the Veteran underwent VA orthopedic 
examination. According to the examination report, the Veteran 
complained of constant sharp low back pain and stiffness, 
with occasional radiation of pain up towards the neck.  He 
also complained of occasional left lower extremity numbness 
when resting and numbness at the feet of both lower 
extremities when running.  He denied fecal or urinary 
incontinence.  His treatment included taking Naprosyn and 
physical therapy. During flare-ups, he was able to function 
and work; standing, sitting, bending precipitated pain, and 
head, medication and physical therapy alleviated it. He used 
a lumbosacral corset.  The Veteran worked as a penal guard, 
standing up and walking around.  He was unable to sit 
frequently that affected his work due to increased low back 
pain.

On examination, range of motion of the lumbar spine was trunk 
flexion to 45 degrees, extension to 13 degrees, right and 
left lateral bending to 17 degrees; and right and left 
rotation to 45 degrees, with painful motion at 45 degrees.  
There was tenderness to palpation at the L5 level of 
paravertebral muscles bilaterally, with no spasms and no 
postural deformity or postural atrophies or atrophies in the 
upper and lower extremities muscles.  Strength was 
essentially normal.  There was a negative straight leg 
raising test, negative Lasegue, Spurling, and Patrick tests.  
Results of the February 1997 MRI were noted.  The diagnoses 
were cervical and lumbar myositis and degenerative joint 
disease of the cervical spine.

VA outpatient records dated in March 2000 reflect the 
Veteran's complaints of back pain.  A physical therapy 
progress note reflects full range of motion in the trunk that 
was painful in last degrees.  There was pain to deep 
palpation in the iliolumbar area and mild to moderate muscle 
spasm.

In a July 2000 rating decision, the RO awarded a 20 percent 
rating for the Veteran's service-connected low back 
disability, under DC 5292.

An August 2000 private CT report of a scan of the Veteran's 
lumbosacral spine showed a small left paracentral herniated 
nucleus pulposus (HNP) at L-4-L-5.

In a September 2000 private record, Dr. A.E. noted no 
objective or subjective changes in the Veteran's clinical 
findings since his last visit.  The assessment was 
symptomatic L4-5 lumbar myositis.  A September 2000 VA record 
indicates that the Veteran still had low back pain.

In a December 2000 signed statement, J.C., M.D., said that 
the Veteran had a history of HNP at L4-5 and was unable to 
return to work.

According to a December 2000 medical assessment from the U.S. 
Postal Service, the Veteran was diagnosed with chronic lumbar 
myositis and a herniated disc.  His condition was described 
as permanent.

A July 2001 VA treatment record indicates that the Veteran 
was seen for an exacerbation of chronic LPM with complaints 
of persistent radiculopathy to the left lower extremity.  It 
was noted that he ambulated without assistance.

An August 2001 VA form indicates that the Veteran had been 
using a back brace.  An additional August 2001 VA treatment 
record indicates that the Veteran had chronic sharp pain of 
the low back at 8 out of 10.  A letter from the Veteran dated 
August 2001 indicates that he felt his back condition had 
worsened.

The Veteran received physical therapy for his back at the VA 
Medical Center beginning in October 2001.  The Veteran 
indicated that his pain was constant at 8 out of 10.  The 
Veteran's tactile deep sensation was impaired; his range of 
motion in the four extremities was intact except painful in 
his terminal shoulder flexion and trunk flexion; his muscle 
strength was 5 out of 5 in all extremities; normal 
coordination; and spasm of the paravertebral muscles.  The 
Veteran's standing and sitting were noted as normal but some 
days were limited due to pain.  

A November 2001 VA treatment note indicated that the 
Veteran's range of motion was intact with no gross motor or 
sensory deficits.  

An October 2002 VA form indicates that the Veteran had 
received a replacement back brace.  An October 2002 VA 
treatment note indicates that the Veteran's back pain was 
chronic, radiating and oppressive and was an 8 out of 10.  An 
additional October 2002 treatment note indicates that the 
Veteran's range of motion was intact and muscle tone was 
intact with no gross motor or sensory deficits.

A February 2003 private medical record from the Ashtabula 
County Medical Center indicates that the Veteran's back was 
not tender to palpitation and his peripheral pulses were 
intact.  Neurologically, cranial nerves two through twelve 
were grossly intact; no focal deficits; deep tendon reflexes 
were full and equal; strength was 5 out of 5 an equal in all 
four extremities; cerebellar function was intact and the 
Veteran's gait was steady.  The Veteran was admitted for 
problems with his stomach.  

A December 2003 VA treatment note indicates that the 
Veteran's range of motion was intact; muscle tone was 
adequate and there were no gross motor or sensory deficits.  

Upon review of the probative medical evidence of record, the 
Board has determined that an initial rating in excess of the 
currently assigned 20 percent evaluation is not warranted for 
the period prior to October 25, 2004.

After reviewing the new criteria and regulations found at 68 
Fed. Reg. 51,454, the Board finds that the new rating 
criteria are less favorable than the old regulations at 38 
C.F.R. § 4.71a (2009).

The collective evidence of record indicates that although the 
Veteran wore a lumbar corset or back brace, he ambulated 
without assistance.  Flexion of the lumbar spine was to 80 
degrees (in October 1996), to 45 degrees (at the July 1999 VA 
examination), and full (in the March 2000 VA medical record) 
and combined limitation of motion was greater than 120 
degrees when there was pain at flexion of 45 degrees (at the 
July 1999 VA examination).  See DeLuca v. Brown, 8 Vet. App. 
at 204-7).  The October 1999 VA examination also reflects 
that the Veteran had no spinal deformity, and only mild 
spondylosis was noted in the January 1999 private x-ray 
report.

Also, no scoliosis, reversed lordosis, or abnormal kyphosis 
has ever been manifested.  Thus, not only would the Veteran 
not be entitled to a 40 percent or higher rating under the 
new criteria (because ankylosis, or forward flexion limited 
to 30 degrees or less is never shown to have been 
manifested), he would not even be entitled to the 20 percent 
rating he now carries.  Thus, rating the Veteran's 
lumbosacral strain under new DC 5237 and the new "General 
Rating Formula for Diseases and Injuries of the Spine" is 
clearly less favorable than rating his disability under the 
old regulations at 38 C.F.R. § 4.71a (2002). VAOGCPREC 3- 
2000.

In this case then, the Veteran's claim is to be evaluated 
under the regulations in effect prior to September 26, 2003.  
Lumbosacral strain was evaluated as 20 percent disabling when 
there was a disability picture consistent with: muscle spasm 
on extreme forward bending, a loss of lateral spine motion, 
unilateral, in the standing position.  Lumbosacral strain 
that was severe was assigned a 40 percent rating. Severe 
strain contemplated listing of the whole spine to the 
opposite side, a positive Goldthwaite's sign, a marked 
limitation of forward bending in standing position, a loss of 
lateral motion with osteoarthritic changes, or a narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, DC 
5295 (2002).  A 40 percent rating was also available for 
severe limitation of lumbar motion under DC 5292 (2002).

However, even though it is facially easier to obtain a 40 
percent rating under the criteria in effect prior to 
September 26, 2003, than it would if evaluated under the new 
criteria, the preponderance of the evidence still is against 
an initial rating higher than 20 percent for a lumbosacral 
strain disability.

This is because severe limitation of motion is not shown by 
the objective medical evidence of record.  Also, none of the 
criteria enumerated at DC 5295 as representative of a severe 
lumbosacral strain disability are shown, either.

With regard to establishing loss of function due to pain, it 
is necessary that complaints be supported by adequate 
pathology and be evidenced by the visible behavior of the 
claimant. 38 C.F.R. § 4.40. The Board finds that the effects 
of pain reasonably shown to be due to the Veteran's service-
connected LPM are contemplated in the currently assigned 20 
percent rating.  There is no indication that pain, due to 
disability of the lumbar spine, causes functional loss 
greater than that contemplated by the 20 percent evaluation 
now assigned.  38 C.F.R. § 4.40, 4.45; DeLuca v. Brown.  The 
Board additionally notes in this regard that the Veteran was 
activated for a Southeast Asia deployment from January 2002 
until October 2002.  Although pre-deployment and post-
deployment physicals noted complaints of back pain, there is 
no record of the Veteran receiving treatment for his back 
during this period; although he did receive treatment for a 
knee condition as indicated.  In this regard, the Board 
additionally notes that medical records indicate the Veteran 
was deemed deployable after a thorough medical examination, 
with the only concern being his pacemaker.  The Board finds 
that the Veteran's ability to complete a physically taxing 
deployment to the Middle East for several months to be strong 
evidence of his ability to maintain his activities of daily 
living and a lack of functional loss.  

Furthermore, as set forth above, the evidence on file does 
not reflect disability or functional impairment to the extent 
to warrant a rating in excess of 20 percent under the old or 
current rating criteria for intervertebral disc syndrome.

While the July 1999 VA examination report describes the 
Veteran's complaints of constant sharp pain, severe 
disability was not diagnosed and is, thus, consistent with 
current Board evaluation.  Further, while the July 2001 VA 
outpatient record notes that he was seen for an exacerbation 
of his LPM with complaints of persistent radiculopathy to the 
left lower extremity, nothing in this record described the 
Veteran as having severe disability.

The Board concludes that the objective medical evidence of 
record preponderates against a finding that the Veteran's 
service-connected LPM disability warrants a rating in excess 
of 20 percent for the period prior to October 25, 2004.  The 
Board does not find that the evidence is so evenly balanced 
that there should be doubt as to any material issue regarding 
the matter of a rating in excess of 20 percent for the 
service-connected lumbosacral strain.  The preponderance of 
the evidence is clearly against the claim.  38 U.S.C.A. § 
5107.

The Board has also considered whether the Veteran's 
disability presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2007); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this 
case there are no exceptional or unusual factors with regard 
to the Veteran's back condition.  The threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  See Fisher v. Principi, 
4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply 
unless there are 'exceptional or unusual' factors which 
render application of the schedule impractical.").  Here, the 
rating criteria reasonably describe the Veteran's disability 
level and symptomatology and provides for additional or more 
severe symptoms than currently shown by the evidence; thus, 
his disability picture is contemplated by the rating 
schedule, and the assigned schedular evaluation is, 
therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 
115 (2008).  Consequently, referral for extraschedular 
consideration is not warranted. 

In reaching the conclusion above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the Veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1990).   


ORDER

Entitlement to service connection for left knee 
osteoarthritis is granted.  

An initial rating in excess of 20 percent for LPM, for the 
period prior to October 25, 2004, is denied.


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


